     Case 1-18-43429-ess             Doc 26       Filed 11/26/18      Entered 11/26/18 17:48:14




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
In re:

         LORETTA POLISENO-FISCHER                                     Chapter 13

                                                                      Case No. 18-43429

                                            Debtor(s).

----------------------------------------------------------------- )

                       RESPONSE TO CREDITOR MOTION TO DISMISS CASE

    Debtor, by and through her undersigned counsel, hereby responds to the motion filed

by Creditor, AJX Mortgage Trust I to dismiss. In support thereof, Debtor provides the

following:


1. On August 15, 2018, the Court ordered Creditor and Debtor to participate in the Loss Mitigation

    Program thereby ordering both parties to participate with goof faith in pursuing a loan modification.

2. On September 19, 2018, Creditor filed a motion to dismiss.

3. Debtor has provided all documents that have been requested by the Creditor and by the Trustee as

    she continues to participate in the LMM program. Debtor has acted in good faith and is entitled to

    continue in the LMM program.

          Wherefore, Debtor respectfully requests this Court deny Creditor’s Motion to Dismiss.

Date: November 26, 2018
                                                                      /s/ Naomi Zeltser
                                                                      26 Court Street
                                                                      Suite 1200
                                                                      Brooklyn, NY 11242
                                                                      718-831-2529
